Citation Nr: 1505414	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  12-31 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder.

2.  Entitlement to service connection for a lumbosacral disorder, claimed as a lumbosacral strain.

3.  Entitlement to service connection for a left upper extremity disorder, claimed as a left elbow injury, with surgical intervention and scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from May 1994 to May 1998 and from May 1998 to May 2003.  Per a March 2011 administrative decision, only the period of service from May 1994 to May 1998 may be considered honorable for VA purposes.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in such files reveals that they are either duplicative or are irrelevant to the issues on appeal.  

The issue of entitlement to service connection for a lumbar spine disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

 
FINDINGS OF FACT

1.  The Veteran underwent left ulnar nerve decompression surgery in service.

2.  Residuals of the left ulnar nerve decompression surgery, to include the surgical scar, are etiologically due to honorable service.  

3.  A left shoulder disorder is not shown to be causally or etiologically related to any disease, injury, or incident in honorable service.


CONCLUSIONS OF LAW

1.  Residuals of left ulnar nerve decompression surgery, to include surgical scar, were incurred in honorable service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  A left shoulder disorder was not incurred in or aggravated by the Veteran's honorable, active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information regarding the disability rating and effective date for the award of benefits if service connection is awarded.  Id. at 486.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  
In the case Shinseki v. Sanders, 129 S.Ct. 1696 (2009), however, the U.S. Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant.  
	
The Board is granting the claim for service connection for a left upper extremity disorder.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Additionally, in the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a November 2010 letter, sent prior to the initial unfavorable decision issued in May 2011, advised the Veteran of the evidence and information necessary to substantiate his service connection claims, as well as his and VA's respective responsibilities in obtaining such evidence and information.  It also included notice of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and VA has complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA has a duty to assist the Veteran in developing his claim, which includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to his claim, and affording him an examination when appropriate.  

Relevant to the duty to assist, the RO obtained the Veteran's service treatment records.  Although the Veteran indicated that he had recently started undergoing VA treatment for his shoulder, during his June 2014 Board hearing, the Board finds it unnecessary to procure such records because the Board does not dispute that the Veteran has a current left shoulder disorder, which is all that the Veteran indicated by saying he was undergoing treatment.  Although the undersigned informed the Veteran, during his July 2014 hearing, that he needed evidence showing a causal connection between his current disabilities and service, he did not indicate that such evidence existed.  Additionally, during that hearing the Veteran indicated that he had not received any private treatment for the shoulder.  Therefore, the Board finds that VA has met its duty to assist the Veteran in obtaining relevant records.

In October 2012, the Veteran underwent a VA examination for the shoulder.  The Board finds that such VA examination and accompanying opinion is adequate to decide the issue as they are predicated on an interview with the Veteran; a review of the record, to include available service treatment records; and a physical examination.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

Moreover, in June 2014, the Veteran received the opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

At that time, the undersigned noted the issues on appeal.  Additionally, he provided testimony regarding his in-service experiences, in A school, which he alleges injured his left shoulder and his complaints of shoulder pain in service.  The Veteran also noted where he has received treatment.  Furthermore, the undersigned explained to the Veteran why the RO denied his claim, including the lack of a medical opinion tying his current disorders to service.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II. Service Connection Law

Under VA laws and regulations, and for benefits purposes, a Veteran is a person discharged or released from active service under conditions other than dishonorable. 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d). VA benefits are not payable unless the period of service upon which the claim is based was terminated discharge or release under conditions other than dishonorable. 38 U.S.C.A. § 5303; 38 C.F.R. § 3.12(a).  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2014).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

III. Left Elbow Claim

The Veteran contends that he has residuals from his left ulnar nerve decompression surgery.  He contends that he has had chronic numbness since his surgery.  (June 2014 Board hearing).  

As previously noted, a March 2011 administrative decision found that the Veteran's service from May 1994 to May 1998 was the only period that is considered honorable for VA purposes.  As such, only that period will be considered for the current service connection claim. 

The service treatment records clearly show that the Veteran had a left ulnar nerve entrapment in service, for which he underwent nerve decompression surgery.  (March 1998 service treatment record).  Following surgery, a physician noted that the Veteran was status post ulnar nerve transposition.  The Veteran reported that his symptoms of the 4th, 5th finger tips tingling and numbness had abated.  The examiner found that the Veteran was doing very well and had normal strength and sensation in the 4th and 5th fingers on the left.  (April 1998 service treatment record).  

Following his period of honorable service (ending in May 1998), a May 2003 report of medical history shows that the Veteran denied having numbness or tingling.  In October 2012, the Veteran underwent a VA examination for the elbow.  The examiner found that the Veteran did not have an elbow or forearm condition.  At that time, the Veteran reported that his ulnar nerve condition had gotten worse and his hand would still go numb, when he was pushing.  The examiner found that there was no left elbow condition post injury as there was no pathology to render a diagnosis.  An X-ray done in conjunction with the examination showed that the Veteran's left elbow was normal.  The Veteran also underwent a peripheral neuropathy VA examination in October 2012.  The examiner found that the Veteran was status post ulnar nerve entrapment at the ulnar notch, surgically repaired, resolved.  The examiner noted that the Veteran reported some paresthesias and/or dyesthesias of the left upper extremity, but the examiner found no nerve involvement.  Rather the examiner opined that the condition had been surgically treated and resolved without sequelae.  However, the examiner also found that the Veteran had scars related to the condition, but that they were not painful, unstable or of a total area greater than 39 square cm.  

The record is thus clear that the Veteran underwent a left upper extremity ulnar decompression surgery in service and has a residual surgical scar.  As the surgery occurred during the Veteran's honorable period of service, the Board finds that residuals of the left ulnar entrapment decompression surgery, to include his surgical scar, are etiologically due to service.  

IV. Left Shoulder Claim

The Veteran contends that he hurt his left shoulder during A school in service, and that he has had a chronic left shoulder disorder since that time.  The Board again notes that a March 2011 administrative decision found that the only honorable period of service was from May 1994 to May 1998.  

There is no dispute that the Veteran has a current left shoulder disorder, to include degenerative disease of the left shoulder and calcific tendonitis of the left rotator cuff.  (October 2012 VA examination).

Additionally, there is no dispute that the Veteran was treated at times, during his honorable period of service, for various left shoulder complaints.  The service treatment records include occasional reports regarding the left shoulder, generally following weight lifting; the records showed findings of rotator cuff syndrome (August 1995); an X-ray determination of a normal shoulder, following the Veteran's report of chronic left shoulder pain (December 1995); tendonitis (January 1996); and reports of intermittent pain for three to four years, with a diagnosis of muscle strain (July 1997).  Following the January 1998 finding of transient neuropraxia, the Veteran underwent left ulnar nerve decompression, the residuals of which the Board, above, has already granted service connection.  

However, to the extent the Veteran may be claiming that his current degenerative disease is arthritis and should be granted on a presumptive basis, under 38 C.F.R. § 3.309(a), the Board finds that the probative medical evidence does not support that claim.  One year following his honorable service, during the Veteran's dishonorable period of service, starting in May 1998, the Veteran also had occasional shoulder complaints.  However, an October 1998 physical found that his upper extremities were normal.  In his report of medical history at that time, the Veteran denied having shoulder pain or a "trick" shoulder.  A March 2000 record also showed evaluation of the left shoulder and only a diagnosis of a left trapezius strain.  In his May 2003 report of medical history, the Veteran reported shoulder pain, but the examiner did not note a diagnosis.  Although the Veteran received treatment for a left shoulder disorder in the years following his honorable period of service, at most he received a diagnosis of a muscle strain, not arthritis.  Thus, there is no medical evidence or credible lay evidence of arthritis within a year of the Veteran's discharge from honorable service.  As such, service connection on a presumptive basis is not warranted.

Furthermore, as to a claim for service connection on a direct basis, the most probative evidence of record does not support finding that there is a nexus, or link, between the current disability and the honorable period of service, such that service connection could be granted.  

In October 2012, the Veteran underwent a VA examination for the left shoulder.  The examiner diagnosed him with degenerative disease of the left shoulder and calcific tendonitis of the left rotator cuff.  The Veteran reported that the shoulder popped and he did not have a full range of motion, as well as numbness and weakness of the arm.  X-rays showed minor degenerative appearance greater tuberosity of the proximal left humerus, probable minimal rotator cuff tendinous calcification and nonspecific soft tissue calcification superior to the margin of the acromion.  

Following examination and record review, the October 2012 VA examiner found that the left shoulder disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  He explained that the Veteran's in-service injury was not associated with a distinct mechanism of injury, there was no abnormality found on examination other than tenderness, symptoms improved with physical therapy, and that the Veteran did not currently have findings suggesting internal derangement.  

The Veteran has also provided an opinion through his claim that he developed a left shoulder disorder during his honorable period of service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App.  428, 435 (2011), as to the specific issue in this case, i.e., whether the Veteran has a medically diagnosed disability etiologically related to in-service left shoulder complaints, such question falls outside the realm of common knowledge of a lay person as it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Although the Veteran has observed pain similar in location and sensation to that which he experienced in service, the causes of his left shoulder disorder are not within the ordinary knowledge of a lay person.  The similarities between his current symptoms and those he experienced in service may be relevant to an expert considering potential causes of the Veteran's current condition.  However, his lay observation of these similarities alone is not competent evidence of causation.  Rather, the October 2012 VA examination is the only competent and probative medical opinion of record.  That VA examiner considered the Veteran's claims file and medical history in the report. Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Additionally, the VA examiner provided an etiological opinion, complete with the rationale described above.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Consequently, the Board assigns great probative value to that negative opinion.

The Board also notes that to the extent that the Veteran may now claim to have had continuous chronic shoulder pain since his honorable period of service, the evidence of record does not support that contention.  Following his initial reports and treatment in 1995, the service treatment records document that in July 1997 the Veteran reported having only intermittent left shoulder pain.  Following his honorable period of service, in the October 1998 report of medical history, the Veteran denied having any shoulder pain.  The service treatment records were subsequently silent for complaints, until a March 2000 complaint of trapezius strain while lifting weights.  The contemporaneous documentation discussed above carries far more weight, credibility and probative value than the recent lay statements.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).  The Board finds that such contemporaneous records are more reliable than assertions of events now over a decade past.  In any event, the medical opinion evidence has indicated that the current left shoulder disorder is not etiologically related to symptomatology noted in service. 

The weight of the probative evidence demonstrates that the Veteran does not have a current left shoulder disorder due to service.  As the preponderance of the evidence is against this claim, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Service connection for a left shoulder disorder is denied.


ORDER

Service connection for residuals of left ulnar nerve decompression surgery, to include surgical scar, is granted.  

Service connection for a left shoulder disorder is denied.


REMAND

The Veteran contends that he injured his lumbar spine while in A School in service, and that he has had chronic lumbar problems since that time.  (June 2014 Board hearing).  

The Veteran underwent a VA examination for that disorder in October 2012.  However, the VA examiner did not provide an adequate explanation as to how he reached his opinion.  Specifically, the VA examiner noted that the Veteran's history of two back episodes that were treated would not result in chronic back problems.  However, the examiner did not explain why they would not result in chronic problems.  Once VA undertakes the effort to provide an examination for a service connection claim, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A remand is necessary in order to obtain addendum opinion.

Accordingly, the case is REMANDED for the following actions:

1.  Return the claims file to the October 2012 VA examiner for the lumbar spine.  If the October 2012 VA examiner is not available, the claims file should be provided to an appropriate medical clinician to render the requested opinion.  In regard to the examiner's finding that "[i]t is less likely than not that two episodes of treated lumbar strain would result in chronic back problems," please explain why this is so.   

2.  When the development requested has been completed, the case should again be reviewed by the AOJ/AMC on the basis of the additional evidence.  If the benefit sought is not granted, the AOJ/AMC should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


